375 S.C. 489 (2007)
654 S.E.2d 270
The STATE, Petitioner
v.
CHRISTOPHER L. James, Respondent.
No. 26396.
Supreme Court of South Carolina.
Heard October 18, 2007.
Decided November 19, 2007.
Attorney General Henry Dargan McMaster, Chief Deputy Attorney General John W. McIntosh, Assistant Deputy Attorney General Salley W. Elliott, Senior Assistant Attorney General Harold M. Coombs, Jr., of Columbia; and Donald V. Myers, of Lexington, for petitioner.
Chief Appellate Defender Joseph L. Savitz, III, of the South Carolina Commission on Indigent Defense, Division of Appellate Defense, of Columbia, for respondent.

ON WRIT OF CERTIORARI TO THE COURT OF APPEALS.
PER CURIAM:
We granted this petition for a writ of certiorari to review the Court of Appeals' opinion in State v. James, 362 S.C. 557, 608 S.E.2d 455 (Ct.App.2004). After careful consideration, we now dismiss certiorari as improvidently granted.
DISMISSED.
TOAL, C.J., MOORE, WALLER, PLEICONES, JJ., and Acting Justice J. MICHAEL BAXLEY, concur.